UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock International Classic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 94.52% (Cost $16,263,280) Austria 1.87% Amcor, Ltd. (Paper Packaging) 43,825 148,348 Bermuda 5.19% RenaissanceRe Holdings, Ltd. (Reinsurance) 5,150 230,154 Tyco Electronics, Ltd. (Electronic Manufacturing Services) 12,875 182,310 Canada 1.79% Magna International, Inc. (Class A) (Auto Parts & Equipment) 5,100 141,933 Finland 2.48% Nokia OYJ (Communications Equipment) 16,100 197,330 France 14.53% Alcatel-Lucent (Communications Equipment) 134,500 264,045 Credit Agricole SA (Diversified Banks) 23,896 289,268 Natixis (Diversified Banks) 37,075 57,602 Publicis Groupe SA (Advertising) 10,425 244,137 Thales SA (Aerospace & Defense) 2,000 88,492 Vivendi Universal SA (Movies & Entertainment) 8,200 211,237 Germany 0.93% Henkel AG & Co. KGaA (Household Products) 2,850 73,595 Greece 1.13% Public Power Corp. (Electric Utilities) 5,375 89,973 Hong Kong 1.39% Johnson Electric Holdings, Ltd. (Electrical Components & Equipment) 523,975 110,566 Japan 23.50% Aisin Seiki Co., Ltd. (Auto Parts & Equipment) 14,316 192,545 Canon, Inc. (Office Electronics) 5,800 158,259 Ibiden Co., Ltd. (Electronic Components) 2,650 53,616 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 58,625 325,212 Nippon Television Network Corp. (Broadcasting & Cable TV) 1,000 102,627 Ricoh Co., Ltd. (Office Electronics) 15,600 190,377 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 8,600 340,829 Sumitomo Rubber Industries, Ltd. (Tires & Rubber) 26,850 168,655 THK Company, Ltd. (Industrial Machinery) 11,900 151,048 Tokyo Electron, Ltd. (Semiconductor Equipment) 5,025 184,188 Netherlands 11.98% Aegon NV (Life & Health Insurance) 29,626 154,937 ING Groep NV (Diversified Financial Services) 26,050 214,992 European Aeronautic Defence and Space Company (Aerospace & Defense) 9,825 171,007 Koninklijke (Royal) Philips Electronics NV (Industrial Conglomerates) 18,425 334,895 Unilever NV (Packaged Foods & Meats) 3,475 76,601 Norway 1.10% Den Norske Bank (Diversified Banks) 25,700 87,156 Puerto Rico 1.13% Popular, Inc. (Regional Banks) 32,850 90,009 Page 1 John Hancock International Classic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Russia 0.81% Gazprom OAO (Integrated Oil & Gas) 5,000 64,540 South Korea 6.35% KB Financial Group, Inc. (Diversified Banks) (I) 9,175 246,067 Korea Electric Power Corp. (Electric Utilities) 4,210 85,076 Samsung Electronics Co., Ltd. (Semiconductors) 500 173,850 Switzerland 6.98% Clariant AG (Specialty Chemicals) 39,575 196,403 UBS AG (Diversified Capital Markets) 28,568 358,251 United Kingdom 13.36% Aviva PLC (Multi-Line Insurance) 51,800 234,015 British Sky Broadcasting Group PLC (Cable & Satellite) 28,250 202,050 GlaxoSmithKline PLC (Pharmaceuticals) 16,425 289,688 HSBC Holdings PLC (Diversified Banks) 22,401 173,804 Rentokil Initial PLC (Environmental & Facilities Services) 166,650 102,168 Royal Bank of Scotland Group PLC (Diversified Banks) 189,292 59,594 Rights 5.19% (Cost $457,875) Italy 5.19% Finmeccanica SpA (Aerospace & Defense) (I) 26,361 412,351 Total investments (Cost $16,721,155)  99.71% Other assets and liabilities, net 0.29% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $16,855,345. Net unrealized depreciation aggregated $8,931,545, of which $41,865 related to appreciated investment securities and $8,973,410 related to depreciated investment securities. Page 2 Notes to financial statements Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 3 The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $890,473 - Level 2  Other Significant Observable Inputs 7,033,327 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Sector risk  financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be 4 less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Small and medium size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and mid-cap companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and mid-cap stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. 5 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 99.77% (Cost $619,723,679) Application Software 3.28% SAP AG, ADR 486,300 17,205,294 Asset Management & Custody Banks 3.60% State Street Corp. 812,550 18,908,038 Biotechnology 5.48% Genzyme Corp. (I) 416,900 28,732,748 Communications Equipment 4.20% QUALCOMM, Inc. 638,200 22,049,810 Computer Hardware 3.03% Apple, Inc. (I) 176,600 15,916,958 Consumer Finance 2.01% American Express Co. 631,600 10,566,668 Data Processing & Outsourced Services 10.70% Automatic Data Processing, Inc. 727,450 26,428,258 Visa, Inc. (Class A) 602,300 29,723,505 Fertilizers & Agricultural Chemicals 3.37% Monsanto Co. 232,400 17,676,344 Food Distributors 3.03% SYSCO Corp. 712,100 15,872,709 Health Care Distributors 2.20% Henry Schein, Inc. (I) 307,600 11,513,468 Health Care Equipment 7.07% Medtronic, Inc. 675,526 22,623,366 Zimmer Holdings, Inc. (I) 397,100 14,454,440 Health Care Supplies 2.12% Dentsply International, Inc. 413,500 11,127,285 Home Improvement Retail 3.63% Lowe's Cos., Inc. 1,041,600 19,030,032 Household Products 5.36% Procter & Gamble Co. 515,502 28,094,859 Internet Retail 4.80% Amazon.com, Inc. (I) 428,300 25,192,606 Internet Software & Services 3.89% Google, Inc. (Class A) (I) 60,290 20,409,974 Oil & Gas Equipment & Services 5.17% National-Oilwell Varco, Inc. (I) 619,850 16,388,834 Schlumberger, Ltd. 263,100 10,737,111 Pharmaceuticals 4.50% Teva Pharmaceutical Industries, Ltd., ADR 569,700 23,614,065 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Restaurants 3.25% Starbucks Corp. (I) 1,804,840 17,037,690 Soft Drinks 7.13% Coca-Cola Co. 502,200 21,453,984 PepsiCo, Inc. 317,500 15,948,025 Specialty Chemicals 3.07% Ecolab, Inc. (I) 473,400 16,076,664 Specialty Stores 5.08% Staples, Inc. 1,670,437 26,626,766 Systems Software 3.80% Microsoft Corp. 1,164,850 19,918,935 Total investments (Cost $619,723,679) 99.77% Other assets and liabilities, net 0.23% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $636,273,462. Net unrealized depreciation aggregated $112,945,026 of which $43,324,344 related to appreciated investment securities and $156,269,370 related to depreciated investment securities. Page 2 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: 3 Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $523,328,436 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Risks and uncertainties Concentration Risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Sector risk technology industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Technology companies can be hurt by economic declines and other factors. For instance, when economic conditions deteriorate, technology stocks may decline. 4 John Hancock Classic Value Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 99.42% (Cost $66,156,563) Advertising 2.06% Omnicom Group, Inc. 26,350 682,201 Aerospace & Defense 10.37% Boeing Co. 22,300 943,513 L-3 Communications Holdings, Inc. 9,250 730,935 Northrop Grumman Corp. 36,725 1,767,207 Apparel Retail 1.59% The TJX Cos., Inc. 27,175 527,738 Asset Management & Custody Banks 1.39% Franklin Resources, Inc. 9,500 459,990 Auto Parts & Equipment 3.05% Magna International, Inc. (Class A) 36,373 1,012,261 Communications Equipment 6.08% Alcatel-Lucent, ADR (I) 609,669 1,201,048 Motorola, Inc. 184,525 817,446 Computer Hardware 1.99% Dell, Inc. (I) 69,350 658,825 Consumer Finance 1.92% Capital One Financial Corp. 35,475 561,924 Discover Financial Services 10,637 76,055 Department Stores 2.97% J.C. Penney Co., Inc. 58,725 983,644 Diversified Banks 5.26% Comerica, Inc. 11,450 190,757 Mitsubishi UFJ Financial Group, Inc. 151,000 837,645 Sumitomo Mitsui Financial Group, Inc. (I) 18,100 717,327 Diversified Capital Markets 3.12% UBS AG (I) 82,495 1,034,512 Diversified Financial Services 6.48% Bank of America Corp. 61,550 404,999 Citigroup, Inc. 150,250 533,387 ING Groep NV 41,425 341,883 JPMorgan Chase & Co. 24,425 623,082 PNC Financial Services Group, Inc. 7,573 246,274 Electric Utilities 1.75% Korea Electric Power Corp. 28,715 580,274 Electronic Manufacturing Services 1.41% Tyco Electronics, Ltd. 33,018 467,535 Health Care Distributors 5.77% AmerisourceBergen Corp. 18,325 665,564 Cardinal Health, Inc. 33,125 1,247,156 Page 1 John Hancock Classic Value Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Health Care Equipment 1.77% Boston Scientific Corp. (I) 66,300 588,081 Home Improvement Retail 1.97% Home Depot, Inc. 23,025 495,728 Lowe's Cos., Inc. 8,575 156,665 Homefurnishing Retail 1.35% Bed Bath & Beyond, Inc. 19,350 449,501 Industrial Conglomerates 1.62% Koninklijke (Royal) Philips Electronics NV 20,650 375,338 Tyco International, Ltd. 7,718 162,232 Integrated Oil & Gas 1.11% Petroleo Brasileiro SA, ADR 14,000 366,800 Integrated Telecommunication Services 0.97% AT&T, Inc. 13,025 320,676 Investment Banking & Brokerage 3.02% Morgan Stanley 49,600 1,003,408 Life & Health Insurance 0.73% Aegon NV 46,159 241,401 Managed Health Care 2.24% Wellpoint, Inc. 17,925 742,991 Movies & Entertainment 2.11% Time Warner, Inc. 38,750 361,537 Viacom, Inc. (Class B) (I) 22,850 337,038 Multi-Line Insurance 1.54% American International Group, Inc. 32,800 41,984 MetLife, Inc. 16,350 469,736 Multi-Utilities 2.95% Sempra Energy 22,350 979,824 Office Electronics 0.77% Ricoh Co., Ltd. 21,000 256,277 Oil & Gas Equipment & Services 1.07% Baker Hughes, Inc. 10,625 354,025 Oil & Gas Exploration & Production 3.15% Apache Corp. 13,950 1,046,250 Oil & Gas Refining & Marketing 0.52% Valero Energy Corp. 7,125 171,855 Packaged Foods & Meats 1.64% Kraft Foods, Inc. 11,550 323,977 Sara Lee Corp. 21,950 220,159 Personal Products 1.52% Avon Products, Inc. 24,600 503,070 Page 2 John Hancock Classic Value Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Pharmaceuticals 4.75% Johnson & Johnson 9,100 524,979 Merck & Co., Inc. 25,600 730,880 Schering-Plough Corp. 18,175 319,153 Property & Casualty Insurance 3.75% ACE, Ltd. 7,025 306,711 Allstate Corp. 36,075 781,745 Chubb Corp. 3,675 156,482 Systems Software 5.66% CA, Inc. 48,475 872,065 Microsoft Corp. 58,900 1,007,190 Total investments (Cost $66,156,563) 99.42% Other assets and liabilities, net 0.58% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $66,352,470. Net unrealized depreciation aggregated $33,371,530 of which $570,174 related to appreciated investment securities and $33,941,704 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: 4 Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $28,596,283 - Level 2  Other Significant Observable Inputs 4,384,657 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Foreign currency translation The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not 5 separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Sector risk  financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 6 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 98.47% (Cost $3,678,946,285) Advertising 2.31% Omnicom Group, Inc. 1,803,325 46,688,084 Aerospace & Defense 9.26% Boeing Co. 1,111,975 47,047,662 L-3 Communications Holdings, Inc. 454,500 35,914,590 Northrop Grumman Corp. 2,164,800 104,170,176 Apparel Retail 1.15% TJX Cos., Inc. 1,194,175 23,190,879 Auto Parts & Equipment 3.51% Magna International, Inc., (Class A) 2,545,481 70,840,736 Communications Equipment 5.52% Alcatel-Lucent, SADR 35,528,921 69,991,974 Motorola, Inc. 9,368,725 41,503,452 Computer Hardware 1.98% Dell, Inc. (I) 4,210,835 40,002,933 Consumer Finance 1.74% Capital One Financial Corp. 2,222,901 35,210,752 Data Processing & Outsourced Services 1.34% Affiliated Computer Services, Inc. Class A (I) 590,742 27,091,428 Department Stores 3.58% J.C. Penney Co., Inc. 4,319,600 72,353,300 Diversified Banks 1.89% Comerica, Inc. 2,292,836 38,198,648 Diversified Capital Markets 3.38% UBS AG (I) 5,482,779 68,260,599 Diversified Financial Services 5.78% Bank of America Corp. 4,834,650 31,811,997 Citigroup, Inc. 9,570,025 33,973,589 JPMorgan Chase & Co. 2,000,950 51,044,234 Electronic Manufacturing Services 1.41% Tyco Electronics, Ltd. 2,014,100 28,519,656 Health Care Distributors 5.49% AmerisourceBergen Corp. 2,348,449 85,295,668 Cardinal Health, Inc. 680,025 25,602,941 Home Improvement Retail 1.92% Home Depot, Inc. 1,796,950 38,688,334 Household Appliances 2.00% Whirlpool Corp. 1,210,300 40,460,329 Industrial Conglomerates 0.56% Tyco International, Ltd. 533,550 11,215,221 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Integrated Oil & Gas 2.60% BP PLC, ADR 1,238,200 52,586,354 Investment Banking & Brokerage 2.41% Morgan Stanley 2,401,875 48,589,931 Leisure Products 1.85% Mattel, Inc. 2,629,081 37,306,659 Life & Health Insurance 2.70% Torchmark Corp. 1,816,775 54,503,250 Managed Health Care 2.39% WellPoint, Inc. 1,166,550 48,353,497 Multi-Line Insurance 1.20% MetLife, Inc. 840,375 24,143,974 Multi-Utilities 6.44% Sempra Energy 1,849,425 81,078,792 Wisconsin Energy Corp. 1,098,580 48,974,696 Oil & Gas Equipment & Services 2.17% BJ Services Co. 3,978,600 43,764,600 Oil & Gas Exploration & Production 0.26% Apache Corp. 70,000 5,250,000 Packaged Foods & Meats 2.23% Sara Lee Corp. 4,494,850 45,083,345 Personal Products 1.42% Avon Products, Inc. 1,405,500 28,742,475 Pharmaceuticals 6.84% Johnson & Johnson 802,400 46,290,456 Merck & Co., Inc. 2,118,875 60,493,881 Schering-Plough Corp. 1,789,519 31,423,954 Property & Casualty Insurance 5.34% Allstate Corp. 3,413,650 73,973,795 Fidelity National Financial, Inc. 2,320,956 33,932,377 Regional Banks 1.01% PNC Financial Services Group, Inc. 630,505 20,504,023 Systems Software 6.79% CA, Inc. 4,139,433 74,468,400 Microsoft Corp. 3,668,100 62,724,510 Issuer, description, maturity date Shares Value Short-term investments 1.96% (Cost $39,563,335) U.S. Government Agency 1.96% U.S. Treasury Bill, Discount Note $39,600 39,556,123 Page 2 John Hancock Classic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Total investments (Cost $3,718,509,620) 100.43% Other assets and liabilities, net (0.43%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt SADR Sponsored American Depositary Receipt (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $3,720,523,132. Net unrealized depreciation aggregated $1,691,700,858 of which $38,756,413 related to appreciated investment securities and $1,730,457,271 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. 4 Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $1,989,266,151 - Level 2  Other Significant Observable Inputs 39,556,123 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a Fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Sector risk financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
